Title: To James Madison from Alexander J. Dallas, 20 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Treasury Department, May 20, 1815.
                    
                    The Secretary of the Treasury has the honor to submit to the consideration of the President of the United States, the petition of B. & J. Bohlen, praying a pardon for the offence of importing, unlawfully, a quantity of coffee, which was afterwards purchased by the petitioners in Baltimore, without any participation or notice of the illicit transaction.
                    The letter of the late Attorney General, Mr. Pinkney, places the case in a very favorable light for the petitioners; whose characters are highly esteemed in Philadelphia.
                    The Secretary, therefore, respectfully recommends, that a pardon be granted for the offence, with a remission of the forfeiture.
                    
                        A. J. Dallas.
                    
                